HODGSON, Chief Judge
(concurring in part and dissenting in part):
I am in complete accord with the majority opinion save that part setting aside the guilty finding of escape from confinement (Specification of Additional Charge II).
In United States v. Pettersen, 14 M.J. 608 (A.F.C.M.R.1982), this Court applied the Lynch credit retroactively. In my view the holding was wrong as it was contrary to the clear language of the Lynch decision. Accordingly, I dissented. Today I state my disagreement to a further expansion of the holding in Lynch which was limited to crediting an accused with time served in what the court termed to be “unlawful pretrial confinement.” The Court of Military Appeals, while using this term, repeatedly stated that the procedures the Air Force used to create this condition were not “unfair.” I do not interpret Lynch or Pettersen as creating a justification for escaping confinement because the confinement was imposed under procedures voided some 15 months after the offense. I would overrule that portion of United States v. Layton (A.F.C.M.R. 14 Oct 82) (Unpub.), setting aside the conviction for attempting to escape from confinement and affirm the conviction in the instant case for escaping from confinement.